               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                          SOUTHWESTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
                         Plaintiff,            )
                                               )
          v.                                   ) Case No. 21-3024-01-CR-S-BP
                                               )
COLBY FRONTERHOUSE,                            )
                                               )
                         Defendant.            )

                              MOTION FOR CONTINUANCE

          COMES NOW Defendant, Colby Fronterhouse, by counsel Erica Mynarich, and

moves this Court pursuant to 18 U.S.C. § 3161 (h)(7)(A) and (B) to remove this case

from the scheduled docket and to continue this case until the September 2021 trial

docket.

                               SUGGESTIONS IN SUPPORT

1)        Defendant was charged by Complaint and detained. He was then indicted on

February 23, 2021.

2)        Defense counsel and the Government have discussed a possible plea agreement

but the final terms of the plea agreement have not yet been agreed upon. These plea

negotiations are ongoing.

3)        Therefore, counsel requests this continuance of the case to the September 2021

docket.

4)        Counsel conferred with AUSA Stephanie Wan who indicated that the United

States does not oppose this continuance.

5)        This continuance is not sought for purpose of dilatory delay.



      Case 6:21-cr-03024-BP Document 27 Filed 07/09/21 Page 1 of 2
6)     In accordance with 18 U.S.C. § 3161 (h)(7)(A) and (B) (iv), it is submitted that a

continuance outweighs the best interests of the public and the defendant to a speedy trial,

which is required by 18 U.S.C. § 3161(c)(1). Under the provisions of 18 U.S.C. § 3161

(h)(7)(A), the period of time until the requested criminal trial docket setting should be

excluded in computing the period of time in which the defendant should be brought to

trial under the provisions of the Speedy Trial Act.

       WHEREFORE, Defendant, Colby Fronterhouse, respectfully requests this Court

to continue this case until the September 2021 trial docket or to any other subsequent date

which this Court deems appropriate.



                                              Respectfully submitted,

                                              /s/ Erica Mynarich
                                              Erica Mynarich, Bar no. 62539
                                              Cantin Mynarich, LLC
                                              901 East. St. Louis, Ste. 1600
                                              Springfield, MO 65806
                                              Ph: (417) 831-6363
                                              Fax: (417) 831-7373
                                              erica@cantinmynarich.com
                                              Attorney for Colby Fronterhouse




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the forgoing was delivered July 9,
2021, to the CM-ECF system of the United States District Court of the Western District
of Missouri for electronic delivery to all counsel of record.


                                              /s/ Erica Mynarich




       Case 6:21-cr-03024-BP Document 27 Filed 07/09/21 Page 2 of 2
